


Exhibit 10.1




EMPLOYMENT AGREEMENT
AGREEMENT entered into as of May 13, 2015, by and between MEREDITH CORPORATION,
an Iowa corporation (the “Company” or “Meredith”), and Paul Karpowicz
(“Karpowicz”), to become effective June 1, 2015 (“Effective Date”).


WITNESSETH:
WHEREAS, Karpowicz has been employed by the Company as President, Broadcasting
Group of Meredith Corporation; and
WHEREAS, the Company wishes to continue to employ Karpowicz pursuant to the
terms and conditions hereof, and in order to induce Karpowicz to enter into this
agreement (the “Agreement”) and to secure the benefits to accrue from his
performance hereunder is willing to undertake the obligations assigned to it
herein; and
WHEREAS, Karpowicz is willing to continue his employment with the Company under
the terms hereof and to enter into the Agreement;
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
1.    Position.


Meredith will continue to employ Karpowicz in as President, Broadcasting Group
of Meredith Corporation. While employed hereunder, Karpowicz shall continue to
have at least the same level of responsibility and authority associated with
being President of Meredith’s Broadcasting Group as he has on date this
Agreement is executed.
2.    Term.


The term of employment under this Agreement will continue through May 31, 2018,
unless otherwise terminated in accordance with this Agreement.
3.    Negotiation/Renewal at End of Term.


In the event either party wishes to negotiate new terms of this Agreement to
become effective at the end of the Term, written notice shall be provided to the
other party no fewer than sixty (60) and no more than ninety days immediately
preceding the end of the Term. If no notice to renegotiate is given, this
Agreement shall automatically renew at the end of the Term for subsequent one
(1) year terms unless either party terminates the Agreement under section 7
below. If the parties are unable to mutually agree to new terms within sixty
(60) days after such notice to renegotiate is provided or choose not to agree to
new terms, Karpowicz will be released from those Covenants set forth in Sections
8.1.a and 8.1.b of this Agreement, unless Meredith chooses to enforce said
Covenants, in which case, Meredith shall be obliged to treat Karpowicz’
departure as a Termination Without Cause under Section 7.2 herein.


4.    Base Salary.
Karpowicz’ minimum base salary under this Agreement will be Seven Hundred Twenty
Five Thousand Dollars ($725,000) (“Base Salary”). Karpowicz will be eligible to
be considered for merit increase pursuant




--------------------------------------------------------------------------------




to company policy and as determined by the Compensation Committee of the Board
of Directors ("Compensation Committee") at its regular August meeting. Base
Salary shall include all such increased amounts, and if increased, Base Salary
shall not thereafter be decreased.
5.    Incentive Plans.
        
5.1    While employed under this Agreement, Karpowicz will be eligible to
participate in Meredith’s Annual Management Incentive Plan (or any successor or
replacement annual incentive plan of Meredith) for such periods as it continues
in effect, subject to the terms of the Plan and to the discretion vested in the
Compensation Committee of the Board of Directors by the Plan, provided, however,
that the percentage of Base Salary payable as a target bonus under the Plan
shall not be less than eighty-five percent (85%) (actual Company financial
results may eventuate in an actual bonus paid to Karpowicz equal to, less than,
or more than eighty-five percent (85%) of Base Salary).


5.2    Karpowicz will continue to participate in his existing Long-Term
Incentive Programs for such periods as they continue to be in effect subject to
the terms of the Programs and to the discretion vested in the Compensation
Committee of the Board of the Directors by the Programs.


5.3    While employed under this Agreement, Karpowicz will be eligible to
participate in Meredith’s non-qualified stock incentive plan in accordance with
the terms of the plan and subject to the discretion and approval of the
Compensation Committee of the Board of Directors. As a one-time signing bonus,
contingent on Karpowicz executing this Agreement and remaining employed by
Meredith through the award date, Karpowicz will be awarded 5000 Restricted Stock
Units, three-year cliff vest, to be awarded in August 2015 in accordance with
the terms of the plan and subject to the discretion and approval of the
Compensation Committee of the Board of Directors.


6.    Perquisites.


During his employment under this Agreement, Karpowicz shall receive or be
eligible to participate in, to the extent permitted by law, the various
perquisites and plans generally available to officers of Meredith, in accordance
with the provisions thereof as in effect from time to time, including, without
limitation, professional fee reimbursement for tax preparation and financial
planning, supplemental life insurance, executive long term disability insurance,
Meredith Replacement Benefit Plan, Meredith Supplemental Benefit Plan, the
Amended and Restated Severance Agreement Between Meredith Corporation and
Executive Officers, and a minimum of four (4) weeks of vacation per year.
Karpowicz will similarly be provided with an automobile allowance of
$11,050/year under Meredith’s executive automobile allowance policy and
reimbursement for the regular dues in a country club pursuant to Meredith’s
policy, subject to applicable withholding and deductions. Furthermore, Karpowicz
will be entitled to reimbursement, in accordance with Meredith Policy, for
reasonable expenses incurred in connection with the performance of his duties
with Meredith. In addition, the terms and conditions of the Amended and Restated
Severance Agreement between Meredith Corporation and Executive Officers dated as
of November 2, 2010, between Karpowicz and the Company (the Severance Agreement)
are incorporated herein and will continue through the Term and extended terms of
this Agreement.
7.    Termination of Employment.


7.1    Termination for Cause. This Agreement and Karpowicz’ employment hereunder
may be terminated by Meredith at any time for “Cause”, in which case Karpowicz
will receive only his Base Salary through the date of such termination. Upon
such termination, Karpowicz shall be entitled to no further benefits under this
Agreement, except that any rights and benefits Karpowicz have under the employee
benefit plans and programs of the Company, in which Karpowicz is a participant,
shall be determined in accordance with the terms and provisions of such plans
and programs. Karpowicz understands and agrees that in the event of the
termination of employment and termination of this Agreement pursuant to this
Section 7.1, all awards of restricted stock, restricted stock units, stock




--------------------------------------------------------------------------------




options and any other benefits under the Incentive Plans shall be handled in
accordance with the terms of the relevant plan and agreements entered into
between Karpowicz and the Company with respect to such awards. “Cause” is
defined as (i) continued failure of Karpowicz to perform substantially his
duties with the Company (other than any such failure resulting from Disability),
after a demand for substantial performance is delivered to Karpowicz, which
specifically identifies the manner in which Karpowicz has not attempted to
substantially perform his duties and for those matters which are subject to
cure, a ten (10) day notice to cure is provided or (ii) the engaging by
Karpowicz in willful misconduct which is materially injurious to the Company,
monetarily or otherwise. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Karpowicz in good faith and in the best interests of the Company.
Under no circumstances will Karpowicz be entitled to more than three (3) ten
(10) day notice to cure periods during Karpowicz’ employment with Meredith.


7.2    Termination without Cause. This Agreement and Karpowicz’ employment
hereunder may be terminated by Meredith at any time without Cause. In the event
Karpowicz’ employment is terminated without Cause by Meredith, then in return
for a signed full release of all employment-related claims, Karpowicz will
receive his base salary through the date on which notice is given and Karpowicz
will then receive separation payments equivalent to his regular biweekly Base
Salary, minus applicable withholding and deductions, for a period of twelve (12)
months following the date of notice to him and Karpowicz will receive a lump sum
payment equal to his Annual Management Incentive Plan target bonus, minus
applicable withholding and deductions, pro-rated for the year in which such
termination occurs through the date on which notice of termination is given. If
Karpowicz does not execute the above mentioned release, Karpowicz will receive
only his Base Salary through the date on which notice of termination is given.
It is understood that if as a result of Karpowicz’ termination without Cause
hereunder Karpowicz could qualify for a severance payment (a Change in Control
Severance Payment) and, or payment under the Meredith Corporation Severance Pay
Plan, Karpowicz may elect to receive the consideration provided for under either
this Agreement or one of the above referenced plans. Karpowicz is not entitled
to receive the consideration provided for under this Agreement and either of the
above referenced Plans under any circumstances.


Upon such termination, Karpowicz shall be entitled to no further benefits under
this Agreement, except that any rights and benefits Karpowicz may have under the
employee benefit plans and programs of the Company, in which Karpowicz is a
participant, shall be determined in accordance with the terms and provisions of
such plans and programs, and except Karpowicz shall be presumed to have met
eligibility requirements specified in Section 2.4 of the Meredith Replacement
Benefit Plan and the Meredith Supplemental Benefit Plan or any successor thereto
and he shall be entitled to the amounts that would have accrued under such plans
through the date of his termination without Cause. All awards of restricted
stock, restricted stock units, and stock options shall automatically vest, and
stock options shall be exercisable for the full unexpired term of the option.


The parties intend this Agreement to be in compliance with Section 409A of the
Internal Revenue Code and its accompanying regulations and it should be
interpreted accordingly. Therefore, if Karpowicz’ Base Salary at the time of
termination without Cause exceeds the separation pay safe harbor rule under
section 409A of the Internal Revenue Code, then the excess over the safe harbor
will be paid within 60 days of the date of Karpowicz’ termination without Cause.
7.3    Employee Voluntary. In the event Karpowicz terminates his employment of
his own volition, prior to or at the end of the Term of this Agreement, such
termination shall constitute a voluntary termination and in such event
Meredith’s only obligation to Karpowicz shall be to make Base Salary payments
provided for in this Agreement through the date of such voluntary termination.
Any rights and benefits Karpowicz may have under the employee benefit plans and
programs of the Company, in which he is a participant, shall be determined in
accordance with the terms and provisions




--------------------------------------------------------------------------------




of such plans and programs. All awards of restricted stock, stock options and
any other benefits under the Incentive Plans shall be handled in accordance with
the terms of the relevant plan and agreements entered into between Karpowicz and
the Company with respect to such awards.


7.4    Employee Death or Disability. In the event Karpowicz’ employment ends due
to his death or disability, all awards of restricted stock, restricted stock
units, stock options and any other benefits under the Incentive Plans shall be
handled in accordance with terms of the relevant plan and agreements entered
into between Karpowicz and the Company with respect such awards.


7.5    Change in Title, Duties or Location. If at any time prior to the end of
the Term of this Agreement (a) a change is made to Karpowicz’ title as
President, Broadcasting Group of Meredith Corporation, (b) there is a material
change in Karpowicz having at least the same level of responsibility and
authority associated with being President of Meredith’s Broadcasting as he has
on date this Agreement is executed, (c) a change is made in Karpowicz’ reporting
relationship such that he reports to any person with any title other than Chief
Executive Officer of Meredith; or (d) an involuntary change is made to the
location of Karpowicz’ principal office more than twenty-five (25) miles from
its current location, Karpowicz shall have the right to terminate his employment
with the Company by giving written notice within ninety (90) days after the date
of Karpowicz receiving written notice of such action, and such termination shall
be deemed to be Termination Without Cause by the Company and such termination
shall be treated in accordance with the terms of Section 7.2


7.6    Officers and Directors Insurance. The Company agrees to maintain
Karpowicz’ coverage under such directors’ and officers’ liability insurance
policies as shall from time to time be in effect for active officers and
employees for not less than six years following Karpowicz' termination of
employment.


8.     Covenants of Karpowicz.
1



8.1    Karpowicz agrees that during his employment with Meredith and, provided
applicable termination payments, if any, are being paid pursuant to Section 7,
for a period of twelve (12) months after his employment ends (whether his
employment is ended voluntarily or involuntarily by Karpowicz or Meredith),
Karpowicz will not, directly or indirectly, whether as a sole proprietor,
partner, venture, stockholder, director, officer, employee, consultant, or in
any other capacity as a principal or agent or through any person, subsidiary,
affiliate, or employee acting as nominee or agent, engage in any of the
following activities:


a)
Conduct or engage in, or be interested in or associated with any person or
entity which conducts or engages in, the ownership, operation and management of
a television station in a market in which Meredith owns, operates and manages a
television station (“Competitor”).



b)
Take any action to finance or guarantee or knowingly to provide other material
assistance to any Competitor.



c)
Influence or attempt to influence any person or entity that is a contracting
party with Meredith to terminate any written or oral agreement with Meredith;



d)
Hire or attempt to hire any person who is employed by Meredith or attempt to
influence any such person to terminate employment with Meredith.



8.2    Karpowicz will not use, divulge, sell or deliver to or for himself or any
other person, firm or corporation other than Meredith any confidential
information of Meredith in any form or memoranda, reports, computer software and
data banks, customer lists, employee lists, contracts,




--------------------------------------------------------------------------------




strategic plans and any and all other documents containing trade secrets
concerning Meredith and its
business operations (“Confidential Information”). Confidential Information does
not include information available from or which can be ascertained through
public means (e.g., phone books, published materials or industry publications).
Karpowicz will destroy or surrender to Meredith all Confidential Information and
all other property belonging to Meredith at the conclusion of his employment.


8.3    Karpowicz agrees to cooperate with Meredith in the truthful and honest
prosecution and/or defense of any claim in which Meredith may have an interest
(with the right of reimbursement for reasonable expenses actually incurred)
which may include, without limitation, being available to participate in any
proceeding involving Meredith, permitting interviews with representatives of
Meredith, appearing for depositions and trial testimony, and producing and/or
providing any documents or names of other persons with relevant information in
Karpowicz’ possession or control arising out of his employment in a reasonable
time, place and manner.
 
9.    Arbitration.


2



9.1    The parties shall use their best efforts and good will to settle all
disputes by amicable negotiations. The Company and Karpowicz agree that, with
the express exception of any dispute or controversy arising under Section 3(g)
of the Severance Agreement, any controversy or claim arising out of or in any
way relating to Karpowicz’ employment with the Company, including, without
limitation, any and all disputes concerning this Agreement and the termination
of this Agreement that are not amicably resolved by negotiation, shall be
settled by arbitration in Des Moines, Iowa, or such other place agreed to by the
parties, as follows:


a)
An arbitration may be commenced by any party to this Agreement by the service of
a written Request for Arbitration upon the other affected party. Such Request
for Arbitration shall summarize the controversy or claim to be arbitrated. No
Request for Arbitration shall be valid if it relates to a claim, dispute,
disagreement or controversy that would have been time barred under the
applicable statute of limitations had such claim, dispute, disagreement or
controversy been submitted to the courts of Iowa.



b)
The arbitration will be conducted before an impartial arbitrator appointed as
follows. Within sixty (60) days of the Request for Arbitration the parties shall
mutually agree to an arbitrator. If the parties fail to mutually agree to an
arbitrator within sixty (60) days, then within seventy-five (75) days following
Request for Arbitration, each party shall produce to the other a list of three
(3) potential arbitrators. Within ninety (90) days of the Request for
Arbitration the parties will meet in person or by conference call to select an
arbitrator from the combined list. Each party will first strike two (2) names
from the other party's list. The arbitrator will then be selected by lot from
the two potential arbitrators whose names have not been stricken. The parties
will evenly split the costs of the arbitrator. Legal fees and costs may be
awarded by the arbitrator in accordance with applicable law.



c)
Judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.



d)
It is intended that controversies or claims submitted to arbitration under this
Section 9 shall remain confidential, and to that end it is agreed by the parties
that neither the facts disclosed in the arbitration, the issues arbitrated, nor
the views or opinions of any persons concerning them, shall be disclosed by
third persons at any time, except to the extent necessary to enforce an award or
judgment or as required by law or in





--------------------------------------------------------------------------------




response to legal process or in connection with such arbitration. In addition,
Karpowicz and the Company shall be entitled to disclose the facts disclosed in
arbitration, the issues arbitrated, and the views or opinions of any persons
concerning them to legal and tax advisors so long as such advisors agree to be
bound by the terms of this Agreement.


10.    Governing Law.


This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of Iowa without reference
to the principles of conflict of laws.


11.    Benefit and Assignment.


Karpowicz’s obligations and rights under this Agreement shall insure to the
benefit of and shall be binding upon his heirs and legal representatives. This
Agreement may not be assigned by either party except that if Meredith or its
Broadcasting Group is sold or otherwise transferred, this Agreement may be
assigned by Meredith to the transferee, provided that the transferee expressly
assumes the obligations of Meredith under this Agreement.


12.    Notices.


Any notices required or permitted to be given under the provisions of this
Agreement shall be in writing and delivered personally or by certified or
registered mail, return receipt requested, postage prepaid, to the following
persons at the following addresses:


To Karpowicz:


Mr. Paul Karpowicz
6598 Ridgewood Drive
Naples, FL 34108-0000




To Meredith:


Meredith Corporation
c/o Scott Rundall, Senior Vice President, Human Resources
1716 Locust Street
Des Moines, Iowa 50309-3023




Copy to:


Meredith Corporation
c/o Legal Department
1716 Locust Street
Des Moines, Iowa 50309-3023


13.    Entire Agreement.


This Agreement, and those plans and agreements referenced herein contain all the
understandings and representations between Karpowicz and Meredith pertaining to
Karpowicz’ employment with Meredith and supersede all agreements the parties
have previously entered into, including, but not limited to the employment
letter Karpowicz dated February 3, 2005. This Agreement may be modified only in
writing signed by Karpowicz




--------------------------------------------------------------------------------




and an authorized representative of Meredith.
14.    Deferred Payments.


If any provision in this Agreement is deemed to potentially preclude a tax
deduction for compensation in a taxable year because it does not meet the
definition of performance-based compensation pursuant to Section 162(m) of the
Internal Revenue Code of 1986, as amended, then such compensation shall be
reduced accordingly. The reduction shall be in sufficient amount to conform to
the appropriate provisions of Internal Revenue Code and the Treasury regulations
thereunder. It is Meredith’s intention to ensure that all of its incentive plans
are performance-based in conformance with Section 162(m) of the Internal Revenue
Code of 1986, as amended. To the extent that any amounts shall be withheld under
this paragraph, such amounts shall be deposited in a deferral account for
Karpowicz’ benefit and be paid as soon as practicable to Karpowicz in accordance
with applicable tax regulations.
15.    Headings.


Headings of the sections of this Agreement are intended solely for convenience
and no provision of this Agreement is to be construed by reference to the title
of any section.
16.    Knowledge and Representation.


Karpowicz acknowledges that the terms of this Agreement have been fully
explained to him, that Karpowicz understands the nature and extent of the rights
and obligations provided under this Agreement, and that Karpowicz has been
provided an adequate opportunity to be represented by legal counsel in the
negotiation and preparation of this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.


MEREDITH CORPORATION                         


/s/ Scott Rundall                        /s/ Paul Karpowicz                
By: Scott Rundall                         Paul Karpowicz
Dated:     5/29/2015                        Dated:     6/2/2015    


